COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00043-CR


Richard Stanley                        §    From the 362nd District Court

                                       §    of Denton County (F-93-1245-D)

v.                                     §    March 30, 2017

                                       §    Opinion by Justice Walker

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By __/s/ Sue Walker___________________
                                      Justice Sue Walker